Citation Nr: 1445448	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to August 1945.  He died in September 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claim currently resides with the RO in Buffalo, New York.

In October 2012, the appellant testified at a RO hearing held before a Decision Review Officer (DRO).  The appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2014.  The transcripts of these hearings are of record. 

This matter has been previously remanded by the Board in February 2014 and June 2014.  It is again before the Board for appellate consideration.

As noted in the June 2014 remand, in June 2014, the appellant and her representative submitted additional evidence directly to the Board.  A May 2014 waiver of initial RO consideration for any evidence submitted at a later time is of record.  As such, this additional evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

Also noted in the June 2014 remand, the issue of an increased rating for the Veteran's service-connected psychiatric disorder for accrued benefits purposes and a claim for entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have been raised by the record in the appellant's June 2014 statement.  However, it does not appear that these issues have been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1310(a). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including malignant tumors, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

The Court of Appeals for Veterans Claims (Court) has held that, "when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In a later ruling, the Court explained that this principal extends to claims for service connection for the Veteran's cause of death, "if it can be shown that the non-service-connected disability was aggravated to the degree that it contributed substantially or materially to the production of death, combined to cause death, or aided or lent assistance to the production of death."  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013) (citing 38 C.F.R. § 3.312(c)).  For an appellant to prevail on an aggravation theory, there must be "an unbroken chain between the service-connected disability and the condition that caused the veteran's death."  Id at 139 (explaining that the appellant could prevail if it could be shown that the Veteran's service-connected post-traumatic stress disorder aggravated his non-service-connected alcoholism, which caused or contributed to his cirrhosis, which caused his death).

In this case, the Veteran died in September 2008.  The immediate cause of death was listed as failure to thrive due to or as a consequence of cancer of the rectum with metastasis.  No other conditions were listed as significant conditions contributing to his death, but not relating to the immediate cause. 

The appellant contends that service connection for the cause of the Veteran's death is warranted because the Veteran's service-connected psychiatric disability resulted in stress and inflammation in his body, which led to his rectal cancer, which caused his death.  In support of her argument, the appellant submitted several medical journal articles.  The articles essentially discuss the physical health outcomes associated with trauma and posttraumatic stress disorder (PTSD).  The articles indicate that studies show PTSD causes neurochemical changes in the brain, PTSD results in poor health outcomes, and that traumatic exposure and PTSD may be linked to cardiovascular disease, diabetes, gastrointestinal disease, fibromyalgia, chronic fatigue syndrome, musculoskeletal disorders and other diseases.  It is further indicated in the articles that PTSD may be associated with inflammatory responses, rheumatoid factors, and autoimmune diseases. 

While the record contains VA medical opinions addressing whether the Veteran's service-connected psychiatric disability caused the Veteran's rectal cancer, there is no medical opinion regarding whether it is at least as likely as not that the Veteran's service-connected psychiatric disability aggravated the Veteran's rectal cancer.  38 C.F.R. § 3.310.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the appellant has not been provided sufficient notice as to what information and evidence is needed to substantiate a claim for service connection for the cause of the Veteran's death based on a disability that was not service-connected, based upon secondary service connection.  Such notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant updated 38 C.F.R. § 3.159(b) notice, to inform her of the evidence necessary to substantiate the claim for service connection for the cause of the Veteran's death, including as secondary to service-connected disability, including based on aggravation pursuant to 38 C.F.R. § 3.310.  Afford her the opportunity to further address the claim, and to submit any additional evidence.  Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken. 

2.  Thereafter, the claims file should be returned to the VA examiner who provided the August 2014 opinion report.  Based on careful review of the claims file, the examiner should answer the following:

Is it at least as likely as not (a 50 percent likelihood, or greater) that the Veteran's rectal cancer was aggravated (permanently increased in severity beyond the normal progression of the disease) by his service-connected psychiatric disability.

A complete rationale must be provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate.

3.  After the requested opinion report has been completed, the report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the VA examiner.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ must re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



